Judgment, entered upon order of the County Court of Rockland County granting defendants’ motion under rule 113 of the Rules of Civil Practice, and dismissing the complaint in an action on a promissory note dated and made in 1929, unanimously affirmed, with $10 costs and disbursements. In our opinion the record establishes that no payment had been made upon the note for more than six years prior to the commencement of the action, and that no triable issue of fact appears in this record in respect of the pleaded defense of the Statute of Limitations. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.